ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
In the amendment filed after final on 18 May 2022, Applicant has amended numerous claims.  Examiner will address claim 1 as being representative.  Similar rationale applies to the remaining amended claims.
Claim 1 has been amended (inter alia) as follows:
the application has been amended to recite a program to operate a medical apparatus.

The additional limitations being added raise new issues which would require material reconsideration of previously cited references and/or searching of new references.
	Accordingly, this amendment is hereby denied entry.

Response to Arguments
In the Remarks filed on 18 May 2022, Applicant makes numerous arguments directed towards features that were denied entry. In the interest of compact prosecution for Applicant, Examiner will address these arguments in the order presented.

	On page 9 Applicant argues that the terms “circuit” and “circuitry” do not invoke Section 112(f), and would obviate the rejection under Section 112(b).
	As previously stated on page 6 of the previous Office Action mailed on 29 March 2022, the Specification as originally filed does not describe such circuit combined with a description of the circuit sufficient to connote structure to one of ordinary skill in the art. 

On page 10 Applicant refers to paragraphs [0166] to [0173] of the published application.
As previously stated on page 58 of the previous Office Action, the published application is not part of the Official file. Applicant is requested to refer to the Specification as originally filed.

On page 10-11 Applicant argues that the claims provide technical improvements.
	As previously stated in the pending Section 101 rejection, the step of determining that an associated procedure is finished is part of the purported abstract concept. The claims do not recite what this procedure is, or how the procedure is monitored to determined completion.
	Therefore, the broadest reasonable interpretation of this procedure (and subsequent completion thereof) would include certain methods of organizing human activity and/or mental processes, for example.
	Accordingly, downloading an application or program, and deleting the program when the user no longer desires the application or program is a basic function of a generic computer. There is no indication that the medical apparatus or any other generic computer could be improved by performing this basic function. To the extent that any improvement is achieved, i.e. reduced storage capacity, this improvement is provided by the user determining when to delete unneeded computer applications or programs. The computer is merely invoked with a high level of generality to implement the abstract concept.
Furthermore, there is no indication how the claims would reduce complexity of a medical apparatus’s capability. Instead, Examiner submits that, assuming arguendo, a computerized process were implemented to automatically delete unused applications or programs, this would effectively result in increased complexity of a medical apparatus, and not reduced complexity, as asserted by Applicant. 
It is noted that the features upon which applicant relies (i.e., any feature that would result in reduced complexity of a medical apparatus) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	On page 12 Applicant argues that the applied art do not teach deleting a program for operating a medical apparatus after a procedure is finished.
	It is noted that Applicant again refers to the published application. Similar comments from above also applies, and are incorporated herein.
	To the extent that Examiner can ascertain, the portion of the Specification relied on by Applicant discloses that no application is “managed” by a medical apparatus.
	Nonetheless, it is not apparent how the claimed invention would preclude a medical apparatus from “managing” an application because the application is still downloaded onto the medical apparatus for execution. At best, the benefit of preventing an increase in storage capacity purported by the Specification is provided by a user deleting unneeded applications, for example. The medical apparatus still has to store the application in memory (as recited in claim 1), and no decrease in storage capacity is provided (at least while the application is being stored).
	Regarding the benefits of increased cost and development, there is no indication that the basic functions of downloading an application, storing an application in memory, and deleting the application are fundamentally different from the functions of a generic computer. Therefore, there is no improvement provided by the claimed invention.
	Regarding, the portion of Croft as cited by Applicant, Croft teaches downloading an executable. The executable is then decrypted and compiled in-memory. The compiled application of Croft is equivalent to claim 1’s application stored in memory. After the compiled application is finished performing a procedure of displaying patient data, the compiled application is deleted from memory.
	Because Applicant does not specifically define what procedure is monitored, or how that procedure is performed by the medical apparatus, the broadest reasonable interpretation would include a computer displaying patient data, as in Croft.

	Based on the evidence presented above, Applicant’s argument is not found to be persuasive.

Conclusion
In view of the totality of the evidence, the finality of the previous Office Action is hereby maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626